Detailed Action
Summary
1. This office action is in response to the amendment filed on January 20, 2022. 
2. Applicant has amended claims 1,3-6,9-10,13-16 and 19.
3. Claims 1-19 are pending and has been examined. 
4. Claims objections have been withdrawn.
Drawings
5.The drawings submitted on 01/20/2022 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Jinggao Li on 2/25/2022 (see an interview summary).
Claim 1: 
A threshold variable feedback circuit, characterized by comprising: a control unit; a feedback module, comprising four different feedback units that are connected between wherein each feedback unit comprises plurality of transistors coupled in series;
wherein each one of the feedback units comprises a gating component and a feedback component that are connected in series between the output terminal and the ground; the control unit is electrically connected with the gating component of each one of the feedback units such that the feedback module selects and outputs an electrical signal of one of the feedback units to the output terminal; wherein the feedback component of a first feedback unit is a first feedback transistor, and when the first feedback unit is selected, voltage of a drain of the first feedback transistor is output; wherein the feedback component of a second feedback unit is a second feedback transistor, and when the second feedback unit is selected, voltage of a drain of the second feedback transistor is output; wherein the feedback component of a third feedback unit is comprised of a third feedback transistor and a DC power supply that are connected in series, and when the third feedback unit is selected, the sum of voltage of a drain of the third feedback transistor and voltage of the DC power supply is output; wherein the feedback component of a fourth feedback unit is a fourth feedback transistor, and a grid of the fourth feedback transistor is grounded such that current in the fourth feedback unit is 0 when the fourth feedback unit is selected; 2U.S. Patent Application No. 16/620,433 and the width-to-length ratio of the first feedback transistor is different from that of the second feedback transistor. 
Claim 13:
The consumable chip, characterized by comprising the storage unit and the feedback circuit according to claim 10, wherein the first feedback transistor is [[an]] NMOS transistor; a grid of the first feedback transistor is connected to the output terminal; a 
Claim 14:
The consumable chip, characterized by comprising the storage unit and the feedback circuit according to claim 10, wherein the second feedback transistor is [[an]] NMOS transistor; a grid of the second feedback transistor is connected to the output terminal; a drain of the second feedback transistor is connected to the output terminal; and a source of the second feedback transistor is connected to a corresponding gating component.
Claim 15:
The consumable chip, characterized by comprising the storage unit and the feedback circuit according to claim 10, wherein the third feedback transistor is [[an]] NMOS transistor; a grid of the third feedback transistor is connected to the output terminal; a drain of 4U.S. Patent Application No. 16/620,433 the third feedback transistor is connected to the output terminal; a source of the third feedback transistor is connected to an anode of the DC power supply, and a cathode of the DC power supply is connected to a corresponding gating component.
Claim 16:
The consumable chip, characterized by comprising the storage unit and the feedback circuit according to claim 10, wherein the fourth feedback transistor is [[an]] NMOS transistor; a drain of the fourth feedback transistor is connected to the output terminal; and a source of the fourth feedback transistor is connected to a corresponding gating component.
Allowable subject matter
8. Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a feedback module, comprising four different feedback units that are connected between an output terminal and ground in parallel; wherein each feedback unit comprises plurality of transistors coupled in series and wherein the feedback component of a third feedback unit is comprised of a third feedback transistor and a DC power supply that are connected in series, and when the third feedback unit is selected, the sum of voltage of a drain of the third feedback transistor and voltage of the DC power supply is output; wherein the feedback component of a fourth feedback unit is a fourth feedback transistor, and a grid of the fourth feedback transistor is grounded such that current in the fourth feedback unit is 0 when the fourth feedback unit is selected; 2U.S. Patent Application No. 16/620,433 and the width-to-length ratio of the first feedback transistor is different from that of the second feedback transistor."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-19, claims 2-19 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839